UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1506



RANDY VEROME THOMAS,

                                              Plaintiff - Appellant,

          versus


GLIDDEN COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-96-3176-2-18AJ)


Submitted:   July 22, 1998                 Decided:   August 5, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Verome Thomas, Appellant Pro Se. Derek Farrell Dean, LAW OF-
FICES OF KEATING L. SIMONS, III, P.A., Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing Appel-

lant’s civil action. We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Thomas v. Glidden Company, No. CA-

96-3176-2-18AJ (D.S.C. Mar. 4, 1998). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                2